IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE

               JAMES A. DELLINGER v. STATE OF TENNESSEE



                                  No. E2005-01485-SC-R11-PD


                                ORDER - Filed January 22, 2009


       On August 13, 2008, James A. Dellinger, the petitioner, filed a Motion for Disclosure of
Evidence Favorable to the Appellant Pursuant to Brady v. Maryland and the Federal and State
Constitutions Regarding State Witness Charles Harlan. The State filed a response to the motion on
August 22, 2008. This Court denied Dellinger’s motion in an order dated August 26, 2008.

        On August 29, 2008, Dellinger filed a Motion to Reconsider, to Permit Oral Argument on
this Motion, and to Strike the State’s Response to Petitioner’s Motion for Disclosure of Evidence
(“Motion to Reconsider”) as well as a Motion That Court Take Judicial Notice. The State filed a
response to both motions on September 12, 2008. On November 3, 2008, Dellinger filed a Reply
to State’s Response to Petitioner’s Motion to Reconsider Motion for Disclosure of Evidence, Motion
to Strike State’s Response, and Motion to Take Judicial Notice.

       We conclude that Dellinger has not shown grounds for reconsideration or for any other relief
requested in his Motion to Reconsider. As we stated in the original order of August 26, 2008,
“[Dellinger] forfeited the issues raised in his motion by failing to raise them in the courts below.”
Nor has Dellinger shown grounds to support his Motion That Court Take Judicial Notice. The
information at issue became available to Dellinger on May 4, 2005. The post-conviction trial court
entered its “Findings of Fact and Conclusions of Law” on June 2, 2005. Dellinger offers no
explanation for his failure to request permission to supplement the record by submitting the
information to the post-conviction trial court while those proceedings were pending or for his
three-year delay in requesting permission to supplement the record on appeal.

       Accordingly, Dellinger’s Motion to Reconsider and Motion That Court Take Judicial Notice
are denied.



                                                              PER CURIAM